Citation Nr: 0422425	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
broken nose, with difficulty breathing.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1945 to October 1946.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in September 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified before a Board hearing in March 2004.

For reasons hereinafter explained, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

It appears that the veteran's service medical records may 
have been destroyed at the 1973 fire at the National 
Personnel Records Center.  The record includes a September 
1946 report of discharge examination and a March 2004 letter 
from an individual referencing the veteran's claimed 
disabilities.  

The veteran has not been afforded VA examinations.  Under 38 
C.F.R. § 3.159(c)(4), a VA medical examination with etiology 
opinion are necessary unless the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  Given the apparent loss of all service 
medical records with the exception of the report of discharge 
examination and the lack of any current medical evidence, the 
Board believes that the particular circumstances of this case 
require VA to afford the veteran medical examinations with 
etiology opinions. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be afforded 
appropriate VA examinations to ascertain 
the nature and etiology of his claimed 
hearing loss and residuals of a broken 
nose.  It is imperative that the claims 
file be made available to the examiners 
for review in connection with the 
examinations.  The veteran should be 
afforded an audiological examination and, 
if deemed medically feasible, x-rays of 
his nose.  The appropriate examiners 
should clearly report all examination and 
special test findings.  If the hearing 
examiner finds hearing loss, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such hearing loss is related to the 
veteran's period of active duty service.  
If the nose examiner finds evidence of 
residuals of a broken nose, that examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
residuals are related to an injury to the 
nose during service.  A detailed 
rationale for all opinions offered is 
requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If one or both issues remain 
denied, the veteran and his 
representative should be furnished and 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


